COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



A.N. WEBBER, INC.,

                            Appellant,

v.

TOMMY MARTINEZ,

                            Appellee.

§

§

§

§

§

No. 08-05-00218-CV

Appeal from the

County Court at Law No. 5

of El Paso County, Texas

(TC# 2003-5276)




MEMORANDUM OPINION

           Pending before the Court is a joint motion to vacate judgment and dismiss this appeal
pursuant to Tex. R. App. P. 42.1(a)(2)(A).  Texas Rule of Appellate Procedure 42.1(a)(2)
states:
(a) On Motion or By Agreement.  The appellate court may dispose of an
appeal as follows:

.   .   .
 
                                 (2) By Agreement.  In accordance with an agreement
signed by the parties or their attorneys and filed with the clerk,
the court may:
 
(A) render judgment effectuating the parties’ agreements;
 
(B) set aside the trial court’s judgment without regard to
the merits and remand the case to the trial court for rendition of
judgment in accordance with the agreements; or
 
(C) abate the appeal and permit proceedings in the trial
court to effectuate the agreement.

Tex. R. App. P. 42.1(a)(2).  The parties have complied with the requirements of Rule
42.1(a)(2)(A).
           The parties have settled all matters in controversy.  By their motion, the parties have
agreed that the underlying judgment should be vacated and a judgment of dismissal with
prejudice should be rendered.  Pursuant to Rule 42.1(a)(2)(A), we grant the joint motion,
vacate the trial court’s judgment, and render a judgment of dismissal with prejudice. 
Pursuant to the agreement of the parties, costs are taxed against the party incurring same.  See
Tex. R. App. P. 42.1(d).
                                                                  RICHARD BARAJAS, Chief Justice
January 12, 2006

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating